      Case 5:20-cv-00019-JPB-JPM Document 37-31 Filed 08/28/20 Page 1 of 1 PageID #: 336
                                                              r
    BP-A0148                                            INMATE REQUEST TO STAFF              CDFRM
    HSLC 10
    U. S   .    DEPARTMENT OF JUSTICE                                                         FEDERAL BUREAU OF PRISONS


     TO: (Name and Title of Staff Member)                                DATE:   ~                   /7
           ~~-_(/~f~
     FROM:                                                               REGISTER NO.
                    ~11~M            ~.                                                  :

     WORK ASSIGNMENT:                                                    UNIT:       f
    SUBJECT: (Briefly state your question or concern and the solution you are requesting.
    Continue on back, if necessary.    Your failure to be specific may result in no action being
    taken.
    request.                         ~                 r              ~   ~      ~
             If necessary, you will he interviewed in order to successfully respond to your
                                                                            I, i ~             b     c


                              ?1,~(                   ~        ~4~1~]                                           ~_i~
~         ~‘c         ~                      ~             j~ ~ P1’~I

                    Pc



                                                        (Do not write below this     line)


     DISPOSITION:




                      Signature           Staff Member                   Date



    Record Copy          -   File;        Copy   -   Inmate

    PDF                                                  Prescribed by N551/


                                                                          This form replaces BP—l48.070 dated Oct   86
                                                                          and BP-Sl48.070 APR94


    ?~E        IN   SECTION    6   UNLESS        APPROPRIATE      FORP~~yF~’OLDER                        SECTION 6
